Citation Nr: 1210576	
Decision Date: 03/22/12    Archive Date: 03/30/12

DOCKET NO.  08-22 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for migraine headaches, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1).

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Counsel





INTRODUCTION

The Veteran served on active duty from November 1988 to March 1989, from September 1990 to April 1991, and from March 1994 to June 1996, including service from November 1990 to March 1991 in support of Operation Desert Shield/Desert Storm.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2008 rating decision in which the RO denied a rating in excess of 50 percent for service-connected headaches, as well as denied service connection for PTSD.  In March 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in June 2008 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals in July 2008.

In her July 2008 substantive appeal, the Veteran requested a Board hearing before a Veterans Law Judge at the RO.  The requested hearing was scheduled for May 20, 2010.  However, the Veteran failed to appear for the scheduled hearing, and in a June 2010 letter, and via her representative in a November 2011 Appellant's Brief, requested a decision in her appeal; thus, the Veteran's Board hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2011).

As explained in more detail, below, the Board has characterized the clam for increased rating for headaches as including extra-schedular consideration.

In characterizing the claim for service connection for PTSD, the Board is cognizant of the recent decision of the United States Court of Appeals of Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court found that the Board erred in not considering the scope of the Veteran's claim for service connection for PTSD as including any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record (in that case, diagnoses of anxiety disorder and schizoid disorder).  Clemons, 23 Vet. App. 1.

In the instant case, however, although the record includes other psychiatric diagnoses (i.e., depression and anxiety), in an August 1998 rating decision, the RO denied service connection for an acquired psychiatric disorder, to include anxiety, and in a July 2003 decision, the Board, inter alia, denied service connection for an acquired psychiatric disorder.  Additionally, the Veteran has not voiced any desire to attempt to reopen this claim.  Further, the Board notes that the sole underlying basis for the Veteran's current claim of service connection for PTSD is essentially that she was in fear of hostile military or terrorist activity during service; the Veteran has not alleged, and there is no medical evidence to suggest, that she has any other psychiatric diagnoses resulting from these alleged events in service.  Consequently, as there is no basis for finding that the instant claim for service connection for psychiatric disability encompasses any psychiatric disability other than PTSD.  .

For the reasons expressed below, the matters on appeal are being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant when further action, on her part, is required.

As a final preliminary matter, the Board notes that, in an August 2007 statement, the Veteran raised the issue of service connection for a neck disability.  It does not appear that this claim for service connection has yet been addressed by the RO.  As such, this matter is not properly before the Board, and is thus referred to the RO for appropriate action.


REMAND

The Board's review of the claims file reveals that further RO action in this appeal is warranted.

The 50 percent rating assigned for the Veteran's headaches is the maximum rating assignable for the disability under Diagnostic Code 8100.  In connection with the claim for increased rating, the Veteran has asserted that her migraine headaches negatively impacts her life and occupational functioning because her headaches prevent her from working as a teacher and the possibility of getting headaches prevents her from participating in activities of daily living.  A January 2006 primary care note reflects that the Veteran received a number of different prescription pain medications for headache pain, including beta blockers, CA channel blockers, anti-seizure medications, Botox injections, and triptans without relief.  On VA neurological consultation in March 2007, the neurologist noted that the Veteran was an end stage patient who had failed all reasonable attempts at therapy by her civilian neurologist.

The Board notes that determination of whether a claimant is entitled to an extra-schedular rating under § 3.321(b) is a three step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If VA determines that (1) the schedular rating does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extra-schedular rating is warranted.  Id.

The above-cited facts raise a question of whether a higher rating for hearing, on an extra-schedular basis, is warranted.  While the RO has considered such a question, the RO determined that referral of the case to the Director of Compensation and Pension (C&P) was not warranted.  The Board disagrees.

While the Board cannot assign an extra-schedular rating in the first instance, it can specifically adjudicate whether to refer a case to the Director of Compensation and Pension (C&P) Services for an extra-schedular evaluation when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  If, and only if, the C&P Director determines that an extra-schedular evaluation is not warranted, does the Board then have jurisdiction to decide the extra-schedular claim on the merits.  In fact, the United States Court of  Appeals for Veterans claims has held that, although the Board is precluded from initially assigning an extra-schedular rating, there is no restriction on the Board's ability to review the adjudication of an extra-schedular rating once the C&P Director determines that an extra-schedular rating is not warranted.   See Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009).  See also Floyd, 9 Vet. App. at 96-97 (stating that once Board properly refers an extra-schedular rating issue to Director of C & P for review, appellant may "continue[ ] to appeal the extra-schedular rating aspect of this claim"); see also 38 U.S.C.A. §§ 511(a), 7104(a) ("All questions in a matter ... subject to decision by the Secretary shall be subject to one review on appeal to the ... Board.").

Under the circumstances of this case, the Board finds that this case should be referred to the Under Secretary for Benefits or to the Director of the Compensation and Pension Service for consideration of the Veteran's entitlement to a rating in excess of 50 percent for headaches on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b).

As regards the Veteran's claim for service connection for PTSD, the Board notes that service connection for PTSD requires medical evidence establishing a diagnosis of the disorder; a link, established by medical evidence, between current symptomatology and the claimed in-service stressor(s); and credible supporting evidence that the claimed in-service stressor(s) actually occurred.  38 C.F.R. § 3.304(f).

Under the legal authority in effect at the time the Veteran filed her claim for service connection for PTSD, the evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD varied depending upon whether a Veteran engaged in "combat with the enemy."  See Gaines v. West, 11 Vet. App. 353, 359 (1998).  If VA determined that a Veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement was accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required-provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with circumstances, conditions or hardships of service."  See 38 U.S.C.A. 1154(b); 38 C.F.R. § 3.304(f)(1); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

The Board notes, however, that, on July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of the required in-service stressor.  See 75 Fed. Reg. 39843  (July 13, 2010), and 75 Fed. Reg. 41092  (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  The revisions apply to, among others, claims such as the Veteran's, which is pending before VA on or after July 12, 2010.

Pursuant to 38 C.F.R. § 3.304(f), as revised, if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).

"Fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).

The Veteran has contended that she has PTSD due to constant bombing, running to bunkers, and seeing dead bodies alongside the road during service in Kuwait.
The Veteran's service personnel records reflect that she served from November 1990 to March 1991 as an ammunition specialist in support of Operation Desert Shield/Desert Storm.  The Veteran submitted a February 2011 statement from a fellow member who stated that they were subjected to scud missile attacks during service.  An October 2008 VA treatment record reflects the Veteran's statement that her unit was bombed by scud and patriot missiles which fell on her compound.

Based on the personnel record reflecting service in the Southwest Asia theater of operations, the Veteran's descriptions of her experiences there, a statement in support of her claim from a fellow service member tending to corroborate her account as regards bombing attacks, and affording her the benefit of the doubt, the Board finds that the Veteran's claimed stressors regarding bombings-which have been related to the Veteran's fear of hostile military activity-appear to be consistent with the places, types, and circumstances of the Veteran's service.  Consequently, resolving all reasonable doubt in the Veteran's favor, and consistent with recent regulatory amendments, the Board finds that the Veteran's lay assertions may be accepted as sufficient evidence that these alleged stressors occurred-provided that a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor(s) is/are adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to the claimed stressor.

Accordingly-and, as the record includes only a general diagnosis of PTSD-the Board finds that further medical examination and opinion  - needed to resolve the matter of service connection for PTSD.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the RO should arrange for the Veteran to undergo VA mental disorders examination, by a psychologist or psychiatrist, at a VA medical facility.  The Veteran is hereby advised that failure to report to the scheduled examination, without good cause, may result in denial of the claim for service connection for PTSD (as the original claim will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655(a), (b) (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to her by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo examination, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should obtain and associate with the claims file all outstanding, pertinent records.

The claims file includes VA outpatient treatment records from the VA Medical Center (VAMC) in Hampton, Virginia, dated through October 31, 2008; however, more recent records from this facility may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the above-noted facility all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since October 31, 2008.  The RO should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1)  (West 2002); but see also 38 U.S.C.A. § 5103(b)(3)  (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the RO should explain what is needed to substantiate the claim for service connection for PTSD, to include under the revised version of 38 C.F.R. § 3.304(f).

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  The RO's adjudication of the claims should also include consideration of all evidence added to the record since the RO's last adjudication of the claims.

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain from the Hampton VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, since October 31, 2008.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should furnish to the Veteran and her representative a letter requesting that the Veteran provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.

In its letter, the RO should explain what is needed to substantiate the claim for service connection for PTSD, to include under the revised version of 38 C.F.R. § 3.304 (f).

The RO should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

3.  If the Veteran responds, the RO should obtain all identified outstanding pertinent records of evaluation and/or treatment not currently of record, following the procedures set forth in 38 C.F.R. § 3.159 (2011).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and her representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA mental disorders examination, by a psychiatrist or psychologist, at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to the individual designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented history and assertions.  All tests and studies, to include psychological testing, if deemed warranted, should be accomplished, and all clinical findings should be reported in detail.

Considering only the stressors of the Veteran's Persian Gulf experiences including the missile attacks, the examiner should clearly indicate whether the Veteran meets the diagnostic criteria for PTSD.  If a diagnosis of PTSD resulting from the identified stressor is warranted, the examiner should fully explain how the diagnostic criteria are met, to include commenting upon the link, if any, between the verified stressor(s) and the Veteran's symptoms.

The examiner should set forth all examination findings, along with a complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  Also after all records and/or responses from each contacted entity have been associated with the claims file, the RO should forward the claims file to the Director of the VA Compensation and Pension Service for a determination of whether a higher rating for migraine headaches is warranted on an extra-schedular basis.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should adjudicate the claim for service connection for PTSD, as well as the claim for a rating in excess of 50 percent for migraine headaches, on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b), in light of all pertinent evidence (to include all that added to the claims file since the RO's last adjudication of the claims) and legal authority.

8.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and her representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2011).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


